
	

113 S1338 IS: To amend title 5, United States Code, to require that the Office of Personnel Management submit an annual report to Congress relating to the use of official time by Federal employees.
U.S. Senate
2013-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1338
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2013
			Mr. Coburn introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend title 5, United States Code, to require that the
		  Office of Personnel Management submit an annual report to Congress relating to
		  the use of official time by Federal employees.
	
	
		1.Reporting
			 requirement
			(a)In
			 generalSection 7131 of title
			 5, United States Code, is amended by adding at the end the following:
				
					(e)(1)Not later than March 31
				of each calendar year, the Office of Personnel Management, in consultation with
				the Office of Management and Budget, shall submit to Congress a report on the
				operation of this section during the most recent full fiscal year.
						(2)Each report submitted under this
				subsection shall include the following information with respect to the most
				recent full fiscal year:
							(A)The total amount of official time
				granted to employees.
							(B)The average amount of official time
				expended by an employee in an appropriate unit represented by an exclusive
				representative.
							(C)The specific types of activities or
				purposes for which official time was granted, and the impact that the granting
				of official time for those activities or purposes had on agency
				operations.
							(D)The total number of employees to whom
				official time was granted, and, of that total number, the number of employees
				who were not engaged in any activities or purposes except activities or
				purposes involving the use of official time.
							(E)The total amount of compensation
				(including health benefits, retirement benefits, life insurance benefits, and
				student loan repayments) afforded to employees in connection with activities or
				purposes for which the employees were granted official time.
							(F)The dollar value of any office space,
				furnishings, equipment, or supplies provided by the Government in connection
				with activities or purposes for which employees were granted official
				time.
							(3)All information included in a report
				under this subsection—
							(A)shall be provided both as to each
				agency and for all agencies; and
							(B)shall be accompanied by the
				corresponding information for the fiscal year before the most recent full
				fiscal year, together with appropriate comparisons and analyses.
							(4)For purposes of this subsection, the term
				official time means any period of time, regardless of agency
				nomenclature—
							(A)that may be granted to an employee
				under this chapter (including under a collective bargaining agreement entered
				into under this chapter) to perform representational or consultative functions;
				and
							(B)during which the employee would
				otherwise be in a duty
				status.
							.
			(b)ApplicabilityThe
			 amendment made by subsection (a) shall apply to the first calendar year that
			 begins at least 3 months after the date of enactment of this Act, and each
			 calendar year thereafter.
			
